MOORE, Acting P. J., Dissenting.
For years, Stephanie Crowley Brennan went along to get along at advertising agency Townsend & O’Leary Enterprises, Inc., accepting an environment where the word “bitch” was used almost routinely, Christmas party skits included demeaning roles for women, and female clients were referred to by disgusting epithets. She survived and even thrived professionally, until the blatant sexism of this workplace was directed squarely at her, and she was referred to by an executive as the “big-titted, mindless one.” At that point, she complained and said enough is enough, as women are permitted to do under the law. But from the moment of her complaint, the atmosphere surrounding her job changed completely. It made no difference that she wanted to help to change the company’s culture, as Steve O’Leary, the agency’s owner, had asked her to do. Once she complained, she became a marked woman, and had no choice but to find other employment.
My key point of disagreement with the majority opinion is its conclusion that the nonsexual acts of retaliation that took place cannot be considered *1364discrimination due to gender. (Maj. opn., ante, at pp. 1360-1361.) The evidence of such retaliation was strong, and in my view, when added to the other evidence of a hostile work environment adduced at trial, it supported a claim of pervasive harassment sufficient to uphold the jury verdict.
Because this is a review from a judgment notwithstanding the verdict, this court must assume that every incident brought to light at trial was true. Where one or more interpretations may be given to any piece of evidence, this court must interpret it in Brennan’s favor. (Trujillo v. North County Transit Dist. (1998) 63 Cal.App.4th 280, 284-285 [73 Cal.Rptr.2d 596].)
The evidence presented at trial demonstrated that after Brennan complained about Scott Montgomery’s e-mail, people at the agency stopped speaking to her. Members of management, such as agency vice-president Jim Harrington, who formerly attended Brennan’s meetings, stopped attending them. Brennan was no longer included in meetings with those who had formerly been her clients. A member of her team, whom Brennan supervised, Kristin Ruiz, informed Brennan that O’Leary said the meetings were something Ruiz could “just handle” without Brennan. At trial, Brennan testified: “I’m the supervisor on the business and I just felt like I was brushed aside and made to not feel important in terms of running those accounts within the agency.”
O’Leary approached Brennan’s direct supervisor sometime after Brennan complained about the e-mail. The supervisor related the incident which occurred when O’Leary and the supervisor were discussing Brennan’s performance review: “When we were going through each of the categories that it identified Steve felt that the review was a little too overgenerous and wanted to mark her down a couple areas that I didn’t particularly agree with. I thought she did a great job, was very pleased with her performance, client was very pleased. I thought the review accurately reflected both of those opinions.”
Brennan also learned of other examples of what she felt were sexual harassment at the agency, and she expressed to O’Leary that she felt there was a culture that allowed such harassment to take place. O’Leary asked her to help address the issue. Brennan suggested the company provide sexual harassment training, but this suggestion was never implemented while she was employed there. She also suggested to O’Leary that the agency speak with other employees to see if they had experienced any harassment that the agency “could draw on to help fix the culture.”
But the investigator the agency hired, presumably to help “fix the culture,” seemed to be investigating Brennan instead. He only interviewed a few employees selected by Patty O’Leary, O’Leary’s wife and the head of human *1365resources. Brennan believed the process was suspect due to the employees chosen and the questions asked, which included inquiries about Brennan’s manner of dress. She was also disturbed to learn that Montgomery’s e-mail had been shared with some of her subordinates.
This was a clear pattern of retaliation, and while it was nonsexual in nature, it completely changed the nature of Brennan’s job and her future prospects at the agency. Such retaliatory acts, although not sexual in nature, are nonetheless “a ‘continuous manifestation of a sex-based, animus.’’ ” (Birschtein v. New United Motor Manufacturing, Inc. (2001) 92 Cal.App.4th 994, 1002 [112 Cal.Rptr.2d 347]; see also Accardi v. Superior Court (1993) 17 Cal.App.4th 341, 351 [21 Cal.Rptr.2d 292].)
While a separate claim for retaliation is not before this court, a separate claim is not always necessary. Although ‘‘discrimination and harassment are separate wrongs, they are sometimes closely interrelated, and even overlapping, particularly with regard to proof.” (Roby v. McKesson Corp. (2009) 47 Cal.4th 686, 707 [101 Cal.Rptr.3d 773, 219 P.3d 749].) Thus, evidence of “biased personnel management actions” can be used to prove the company’s “communication of a hostile message” to the plaintiff. (Id. at p. 708.) Such is precisely the case here. Not only did defendants fail to remedy the harassment Brennan suffered, once she complained, they made her professional life so miserable and untenable that she was eventually forced to resign. Unlike the majority, I believe the biased actions present here are “sufficiently allied with the prior acts of harassment to constitute a continuing course of unlawful conduct.” (Birchstein v. New United Motor Manufacturing, supra, 92 Cal.App.4th at p. 1002.)
The California Supreme Court addressed somewhat analogous facts in Miller v. Department of Corrections (2005) 36 Cal.4th 446 [30 Cal.Rptr.3d 797, 115 P.3d 77] (Miller). In that case, two female corrections officers brought a sexual harassment action after learning the warden had sexual affairs with a number of female employees. They alleged the warden sought career advancement and other favors for the women with whom he engaged in affairs. (Id. at pp. 452-454.) The plaintiffs were afraid to complain, because of adverse action taken against other female employees who had complained about the warden’s affairs. (Id. at p. 454.) Reversing the lower courts, the Supreme Court held that “an employee may establish an actionable claim of sexual harassment under the FEHA by demonstrating that widespread sexual favoritism was severe or pervasive enough to alter his or her working conditions and create a hostile work environment.” (Id. at p. 466.)
The facts here are not identical to those in Miller, but Miller demonstrates that direct, sexually based harassment is not necessary to establish a claim of *1366a hostile work environment. In this case, Brennan suffered no adverse consequences as long as she played the game with the “boys" at the agency, going along to get along. As soon as she complained, her circumstances changed completely. Once she decided she could no longer suffer the belittling, locker room environment quietly and without complaint, her workplace became increasingly hostile until she eventually resigned. When the overtly sex-based acts are combined with the pattern of retaliation that lasted from Brennan’s complaint to her departure, those acts constitute sufficient evidence of a hostile work environment. I would therefore reverse and direct the trial court to reinstate the jury verdict in Brennan’s favor.
A petition for a rehearing was denied November 9, 2011. Moore, Acting P. J., was of the opinion that the petition should be granted.